             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21  Page 1Page:
                                                                 of 191PageID #: 603




                               No. 20-4252
                    UNITED STATES COURT OF APPEALS
                         FOR THE SIXTH CIRCUIT

                               ROBERTA LINDENBAUM,
                                                           Plaintiff-Appellant
                                    UNITED STATES,
                                                          Intervenor-Appellant
                                          v.
                                  REALGY, LLC, et al.,
                                                         Defendants-Appellees.

   On Appeal from the United States District Court for the Northern District of Ohio
                              No. 4:20-cv-00794-JG

     Brief of Amici Curiae Constitutional Law Professors, the American Civil
   Liberties Union, and the American Civil Liberties Union of Ohio Foundation
                 in Support of Defendant-Appellee Realgy, LLC

   David J. Carey                             Brian Hauss
   Elena M. Thompson*                         AMERICAN CIVIL LIBERTIES
   AMERICAN CIVIL LIBERTIES UNION OF          UNION FOUNDATION
   OHIO FOUNDATION                            125 Broad Street, 18th Floor
   1108 City Park Avenue, Suite 203           New York, NY 10004
   Columbus, OH 43206                         (212) 549-2500
   (614) 586-1972                             bhauss@aclu.org
   dcarey@acluohio.org
   ethompson@acluohio.org                     Michael J. Steinberg
                                              Jonah Rosenbaum**
   Freda J. Levenson                          Peter Harding**
   AMERICAN CIVIL LIBERTIES UNION OF          CIVIL RIGHTS LITIGATION INITIATIVE
   OHIO FOUNDATION                            UNIVERSITY OF MICHIGAN LAW
   4506 Chester Ave.                          SCHOOL
   Cleveland, OH 44103                        701 South State Street, Suite 2020
   (614) 586-1972                             Ann Arbor, MI 48109
   flevenson@acluohio.org                     (313) 763-1983
                                              mjsteinb@umich.edu

   *Admitted as amicus attorney               **Law students practicing pursuant to
                                              6 Cir. R. 46(d)
                              Counsel for Amici Curiae
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21  Page 2Page:
                                                                 of 192PageID #: 604




                   CORPORATE DISCLOSURE STATEMENT

        Amici Curiae the American Civil Liberties Union and the American Civil

  Liberties Union of Ohio Foundation are nonprofit entities that do not have parent

  corporations. No publicly held corporation owns 10 percent or more of any stake or

  stock in amici curiae.

                                              /s/ David J. Carey
                                              David J. Carey




                                          2
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21  Page 3Page:
                                                                 of 193PageID #: 605




                                          TABLE OF CONTENTS
  TABLE OF AUTHORITIES .....................................................................................4

  INTEREST OF AMICI CURIAE ..............................................................................5

  SUMMARY OF ARGUMENT .................................................................................6

  ARGUMENT .............................................................................................................8

           Realgy Cannot Be Held Liable Under a Discriminatory Statutory Scheme
           That Punishes Only Disfavored Speakers ................................................................ 8

  CONCLUSION ........................................................................................................16

  CERTIFICATE OF COMPLIANCE .......................................................................18

  CERTIFICATE OF SERVICE ................................................................................19




                                                            3
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21  Page 4Page:
                                                                 of 194PageID #: 606




                                        TABLE OF AUTHORITIES
  Cases

  Barr v. Am. Ass’n of Political Consultants, Inc. (AAPC),
  140 S.Ct. 2335 (2020) ................................................................................. passim

  Bouie v. City of Columbia, 378 U.S. 347 (1964) ............................................... 10

  Carey v. Brown, 447 U.S. 455 (1980) ......................................................... 13, 14

  City of Chelsea v. King, No. 20C0624-OI
  (14A-3 District Court, Michigan, Feb. 22, 2021) .............................................. 14

  FCC v. Fox Television Stations, Inc., 567 U.S. 239 (2012) .................................9

  Harper v. Virginia Dept. of Taxation, 509 U.S. 86 (1993)................................ 10

  Landgraf v. USI Film Prods., 511 U.S. 244 (1994)....................................... 9, 10

  O’Neal v. Bagley, 743 F.3d 1010 (6th Cir. 2013).............................................. 10

  Opati v. Republic of Sudan, 140 S.Ct. 1601 (2020) .......................................... 10

  Police Dep’t of Chicago v. Mosley, 408 U.S. 92 (1972) ............................. 13, 14

  Schacht v. United States, 398 U.S. 58 (1970) .............................................. 12, 13

  Statutes
  10 U.S.C. § 772 .................................................................................................. 13

  18 U.S.C. § 702 .................................................................................................. 13

  MCL 257.676b ................................................................................................... 15

  Other Publications
  Omar Abdel-Basqui, Judge tosses out ‘unconstitutional’ Chelsea protester tickets,
  Detroit Free Press (Feb. 22, 2021),
  https://www.freep.com/story/news/local/michigan/2021/02/22/chelsea-michigan-
  protest-police-department/4546341001/. ........................................................... 16



                                                              4
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21  Page 5Page:
                                                                 of 195PageID #: 607




                           INTEREST OF AMICI CURIAE

        Amici law professors, listed by name and institutional affiliation on the

  signature page of this brief, are scholars who teach, research, and write about

  constitutional law, including the principles of free expression and issues related to

  content-based discrimination. Amici submit this brief solely as individuals and not

  on behalf of the institutions with which they are affiliated.

        The American Civil Liberties Union (“ACLU”) is a nationwide, nonprofit,

  non-partisan public interest organization dedicated to defending the civil liberties

  guaranteed by the Constitution and laws of the United States. The American Civil

  Liberties Union of Ohio Foundation is an affiliate of the national ACLU. The right

  to free expression generally, as well as protection against governmental restrictions

  of speech based on its content in particular, are of special concern to each

  organization. The ACLU has been at the forefront of numerous state and federal

  cases addressing these rights and interests.

        All parties have consented to the filing of this brief. Pursuant to Federal Rule

  of Appellate Procedure 29(a)(4)(E), undersigned counsel certifies that no counsel

  for a party authored this brief in whole or in part, that no party or party’s counsel

  contributed money intended to fund preparing or submitting the brief, and no person

  or entity other than the ACLU of Ohio, its members, or its counsel contributed

  money that was intended to fund preparing or submitting the brief.


                                             5
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21  Page 6Page:
                                                                 of 196PageID #: 608




                            SUMMARY OF ARGUMENT
        Writing for the Court in Barr v. American Ass’n of Political Consultants

  (AAPC), Justice Kavanaugh acknowledged the elephant in the room of both that case

  and this one: “Americans passionately disagree about many things. But they are

  largely united in their disdain for robocalls.” 140 S.Ct. 2335, 2343 (2020). See also

  id. at 2344 (leading Senate sponsor of the TCPA described robocalls as “the scourge

  of modern civilization”). Amici curiae—an assemblage of First Amendment

  scholars, as well as the American Civil Liberties Union and its Ohio affiliate—write,

  in part, to address the broader ramifications of this case for constitutional doctrine

  beyond its peculiar factual context.

        AAPC resolved the issue of whether government debt-collection calls may be

  exempted from the TCPA’s general prohibition on robocalls: they may not. For

  violations occurring post-AAPC, the TCPA’s restriction applies equally regardless

  of a robocall’s content. This case presents the retrospective question: are robocalls

  that occurred under the pre-AAPC discriminatory scheme that began in 2015—a

  scheme that banned only disfavored speech, i.e., anything other than government

  debt-collection calls—still subject to ongoing enforcement and liability? If so, which

  ones: robocalls placed by the disfavored speakers only, or those placed by both the

  disfavored and the favored?




                                            6
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21  Page 7Page:
                                                                 of 197PageID #: 609




        There are three avenues to resolve these questions, two of which lead to absurd

  and inequitable outcomes. First, Lindenbaum would have this Court establish broad

  retroactive liability, even on government debt collectors who were relying on the

  letter of the statute as it existed at the time. To do so would violate both core

  constitutional precepts and basic fairness. Second, the Government asks this Court

  to impose liability upon the disfavored speakers only—that is, anyone who is not a

  government debt collector. But that presents its own outrageous result; it would

  operate to carry forward the same content-based discrimination found

  constitutionally infirm in AAPC.

        The final option was correctly applied by the District Court. The TCPA’s

  general prohibition on robocalls may not be enforced for calls that were placed while

  the TCPA’s unconstitutional government-debt exemption was in effect.

        This Court should affirm.




                                           7
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21  Page 8Page:
                                                                 of 198PageID #: 610




                                    ARGUMENT

     Realgy Cannot Be Held Liable Under a Discriminatory Statutory Scheme
                   That Punishes Only Disfavored Speakers
        In declining to invalidate the entire robocall restriction of the Telephone

  Consumer Protection Act (TCPA), the Supreme Court resolved a prospective

  question only. See Barr v. Am. Ass’n of Political Consultants, Inc. (AAPC), 140 S.Ct.

  2335, 2347–49 (2020). It is undisputed that the unconstitutional government-debt

  exception has no impact on calls occurring prior to the 2015 TCPA amendment or

  subsequent to the district court’s final judgment on remand from the appeal in AAPC;

  the disputed window is only the period in between.

        Contrary to Lindenbaum’s position here, AAPC provided that “no one should

  be penalized or held liable for making robocalls to collect government debt” during

  that operative period. Id. at 2355 n.12 (plurality opinion). But the Court was not

  called upon to resolve, and so did not resolve, the question of whether retrospective

  liability would be constitutional as to parties like Realgy: those who made robocalls

  for matters other than government debt collection during the period when the

  government-debt exception was in effect. See id. at 2355 n.12 (stating only that

  AAPC itself “does not negate” such liability).

        Presented with that issue now, this Court has three potential solutions.

  Lindenbaum proposes that all robocalls, including for government debt collection,

  may be subject to retrospective liability. The Government argues that its debt

                                           8
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21  Page 9Page:
                                                                 of 199PageID #: 611




  collectors, but no one else, should continue to be exempt during the operative time

  frame. As discussed below, these outcomes would violate basic precepts of law,

  leaving only a third solution: there can be no liability under the TCPA’s robocall ban

  during the operative period.

        1. Lindenbaum urges this Court to deem the 2015 amendment void ab initio,

  preserving TCPA liability at all times. See Appellant Brief, ECF No. 22 at p. 21 (“the

  government-debt exception never lawfully took effect”). But as the Government

  notes in its brief, to hold debt collectors liable would likely violate principles of due

  process and fair notice. See Intervenor-Appellant Brief, ECF No. 33 at pp. 21-22

  (citing FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012)).

        On this point, the Government has the right of it. Fox Television Stations is

  couched in a discussion of vagueness, but the principles at work here are even more

  fundamental. During the operative period while the government-debt exception was

  in place, government debt collectors enjoyed the protection of plain statutory law.

  To retroactively hold them liable now would penalize them for relying on a statute

  that was, at the time, in full force and effect. “Elementary considerations of fairness

  dictate that individuals should have an opportunity to know what the law is and to

  conform their conduct accordingly; settled expectations should not be lightly

  disrupted.” Landgraf v. USI Film Prods., 511 U.S. 244, 265 (1994). For that reason,

  courts do not construe legislation to have retroactive effect absent clear statutory


                                             9
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21       Page:
                                                          Page 10     10PageID #: 612
                                                                  of 19




   directive, see id.; Opati v. Republic of Sudan, 140 S.Ct. 1601, 1607 (2020), and they

   certainly should not affirmatively introduce retroactive prohibitions on their own.

         Nor can government debt collectors be said to have had fair notice. Speakers

   cannot fairly be subjected to enforcement retroactively on the basis that they should

   have anticipated a judicial decision striking an exception that inarguably

   encompassed them. Cf. Bouie v. City of Columbia, 378 U.S. 347, 353–54 (1964)

   (barring ex post facto criminal prohibitions created by judicial determinations);

   O’Neal v. Bagley, 743 F.3d 1010, 1015 (6th Cir. 2013) (“a defendant’s due process

   rights are violated when a court applies a construction of a statute that is unexpected

   and indefensible by reference to the law which had been expressed prior to the

   conduct at issue”).

         Lindenbaum argues that AAPC’s preservation of the TCPA’s general ban

   must be applied both prospectively and retrospectively, relying on the rule of Harper

   v. Virginia Dept. of Taxation, 509 U.S. 86 (1993), that courts cannot selectively

   decide to issue prospective-only rulings. But the Harper rule does not require that

   courts robotically ignore structural absurdities, such as the violations of due process

   and equal protection principles described here, that would result by artificially

   imposing the same remedy both forwards and backwards in time. On the contrary,

   that rule arises from the principle that “similarly situated” litigants must not be

   treated differently. Harper, 509 U.S. at 97. A government debt collector in 2017 is


                                             10
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21       Page:
                                                          Page 11     11PageID #: 613
                                                                  of 19




   not similarly situated to a government debt collector after AAPC. Only the latter has

   the benefit of notice that the government-debt exception is invalid.

         Mechanically finding the government-debt exception void ab initio would, as

   the District Court observed, lead to an absurd result. See Opinion, R. 26 at PAGEID

   # 455–56. Indeed, the Supreme Court could hardly have been clearer on this matter.

   See also AAPC, 140 S.Ct. at 2355 n.12 (“no one should be penalized or held liable

   for making robocalls to collect government debt after the effective date of the 2015

   government-debt exception and before the entry of final judgment by the District

   Court on remand in this case”).

         2. The Government argues that parties like Realgy should be subject to

   liability for robocalls while the government exception was in effect, but that

   robocallers seeking to collect the Government’s own debt should not. For that

   proposition, it relies heavily on Realgy’s “ample notice” of the unconstitutional

   statutory scheme, and baldly asserts that such a scenario would be “even-handed[]”

   and “does not entail unequal treatment.” ECF No. 33 at 22.

         Of course, no amount of notice can cure an equal treatment infirmity. And

   unequal treatment is precisely what the Government’s preferred outcome would

   bring. During the operative period from the government-debt exception’s enactment

   until AAPC, only speech by the amended TCPA’s disfavored speakers—defendants

   like Realgy—would be treated as unlawful, while the favored class—government


                                            11
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21       Page:
                                                          Page 12     12PageID #: 614
                                                                  of 19




   debt collectors—would be uninhibited. Such a result would enforce precisely the

   discrimination that was struck in AAPC. See 140 S.Ct. at 2354 (“The First

   Amendment is a kind of Equal Protection Clause for ideas … Congress violated that

   First Amendment equal-treatment principle in this case by favoring debt-collection

   robocalls and discriminating against political and other robocalls.” (internal citation

   omitted)).

         Considering the broader implications of the Government’s argument only

   makes the absurdity starker. And indeed, such a scenario has arisen before. See

   Schacht v. United States, 398 U.S. 58 (1970). In Schacht, the Court considered two

   federal statutes: 18 U.S.C. § 702 generally criminalized the wearing of a military

   uniform absent prior authorization, while 10 U.S.C. § 772 authorized the wearing of

   uniforms in certain discrete circumstances. One such circumstance, explained in §

   772(f), allowed a uniform to be worn by an actor in a theatrical performance, so long

   as the actor did not “say things during his performance critical of the conduct or

   policies of the Armed Forces.” 398 U.S. at 62–63. The petitioner, who had worn a

   uniform in a “street skit … to expose the evil of the American presence in Vietnam”

   was tried and convicted under § 702. The Court struck that latter clause from the

   statute on First Amendment grounds and, critically, reversed Schacht’s conviction.

   Id. at 63 (“his conviction can be sustained only if he can be punished for speaking

   out against the role of our Army and our country in Vietnam. Clearly punishment


                                             12
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21       Page:
                                                          Page 13     13PageID #: 615
                                                                  of 19




   for this reason would be an unconstitutional abridgment of freedom of speech”). The

   Government’s reliance on notice as a determining factor in this case, see ECF No.

   33 at 22, is inconsistent with Schacht. Schacht surely had fair notice that his conduct

   was forbidden by statute. That did not render enforcement against him, as a

   disfavored speaker, permissible. See id.

         The Government’s position here would also countenance the prosecution of

   protestors under laws that impose content- or viewpoint-based restrictions on speech

   in traditional public forums. See Police Dep’t of Chicago v. Mosley, 408 U.S. 92

   (1972); Carey v. Brown, 447 U.S. 455 (1980). Mosley addressed a Chicago

   ordinance that generally prohibited picketing within 150 feet of any school building,

   but exempted labor picketing. For several months, Mosley had peacefully protested

   racial discrimination at a high school, displaying a sign reading “Jones High School

   practices black discrimination. Jones High School has a black quota.” Id. at 96. As

   with the actor in Schacht, Mosley had ample notice that his conduct violated the

   statute; indeed, he contacted the Chicago Police Department and was expressly told

   that he would be cited, id. at 93, leading him to cease his protest and file suit. The

   Court struck the entire ordinance on Equal Protection Clause and First Amendment

   grounds, reaffirming that “government may not grant the use of a forum to people

   whose views it finds acceptable, but deny use to those wishing to express less

   favored or more controversial views.” Id.


                                              13
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21       Page:
                                                          Page 14     14PageID #: 616
                                                                  of 19




         Carey is similar. That case involved an Illinois statute banning picketing in

   front of residences and dwellings, again exempting only labor picketers. Members

   of a civil rights organization, the Committee Against Racism, were cited when they

   peacefully demonstrated in front of the Mayor of Chicago’s home, protesting his

   alleged failure to support busing to achieve racial integration in schools. 447 U.S. at

   457. Pointing to the “constitutionally indistinguishable” ordinance in Mosley, the

   Court struck the statute. Id. at 460.

         Mosley and Carey avoided the present case’s conundrum only by

   happenstance. Had Mosley been cited during his months of protesting before

   contacting the police, and had the Court in Mosley or Carey merely severed the

   ordinance’s unconstitutional labor exemption, the demonstrators could have been

   prosecuted. Such an interpretation would, in practice, have allowed the government

   to do precisely what the Court said in Mosley it could not: grant the use of a forum

   to those whose views it approves, while punishing disfavored speech and speakers.

   See 408 U.S. at 96.

         This scenario is not hypothetical. It is precisely what transpired in a recent

   case in Michigan. See City of Chelsea v. King, No. 20C0624-OI (14A-3 District

   Court, Michigan, Feb. 22, 2021) (dismissal order attached as Exhibit 1). Sixteen-

   year old student Mya King participated in a peaceful gathering in support of the

   Black Lives Matter movement. She was ticketed for violating MCL 257.676b. Like


                                             14
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21       Page:
                                                          Page 15     15PageID #: 617
                                                                  of 19




   the ordinance in Mosley, MCL 257.676 prohibits impeding traffic generally, but

   contains an exception for those soliciting donations from drivers for civic or

   charitable organizations. Opposing King’s motion to dismiss, the City argued that

   the proper remedy was to sever the charitable donation exception, but to apply the

   general prohibition retroactively to King. Ruling from the bench, the judge rejected

   that argument, explaining that the City’s theory would effectively punish King under

   a statute that was unconstitutional when it was applied.1

         To adopt the Government’s position here would be to enforce the same

   unconstitutional and inequitable result that was averted in Schacht, Mosley, Carey,

   and King—and for that matter, in AAPC itself. See 140 S.Ct. at 2354. Such a result

   could provide a curious period of enforceability for even obviously unconstitutional

   laws: a disfavored speaker, or a vulnerable class of person, could still be subject to

   liability for violating a statute that was plainly unconstitutional at the time the

   violation took place. That, indeed, is the position in which Realgy allegedly finds

   itself here. As Lindenbaum’s proposed solution is equally unacceptable, see supra,

   the only remaining option is that selected by the District Court: declining to enforce

   an unconstitutionally discriminatory statute against the disfavored speaker.



   1
    A hearing transcript has been ordered. See also Omar Abdel-Basqui, Judge tosses
   out ‘unconstitutional’ Chelsea protester tickets, Detroit Free Press (Feb. 22, 2021),
   https://www.freep.com/story/news/local/michigan/2021/02/22/chelsea-michigan-
   protest-police-department/4546341001/.

                                            15
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21       Page:
                                                          Page 16     16PageID #: 618
                                                                  of 19




                                    CONCLUSION
         For the foregoing reasons, Amici Curiae urge this Court to affirm the District

   Court’s order dismissing this action.

    Dated: March 18, 2021

    Respectfully submitted,


    /s/ David J. Carey
    David J. Carey                           Brian Hauss
    Elena Thompson*                          AMERICAN CIVIL LIBERTIES UNION
    AMERICAN CIVIL LIBERTIES UNION OF        125 Broad Street, 18th Floor
    OHIO FOUNDATION                          New York, NY 10004
    1108 City Park Avenue, Suite 203         (212) 549-2604
    Columbus, OH 43206                       bhauss@aclu.org
    (614) 586-1972
    dcarey@acluohio.org                      Michael J. Steinberg
    ethompson@acluohio.org                   Jonah Rosenbaum**
                                             Peter Harding**
    Freda J. Levenson                        Civil Rights Litigation Initiative
    AMERICAN CIVIL LIBERTIES UNION OF        University of Michigan Law School
    OHIO FOUNDATION                          701 South State Street, Suite 2020
    4506 Chester Ave.                        Ann Arbor, MI 48109
    Cleveland, OH 44103                      (313) 763-1983
    (614) 586-1972                           mjsteinb@umich.edu
    flevenson@acluohio.org

    *Admitted as amicus attorney             **Law students practicing pursuant to 6
                                             Cir. R. 46(d)
                                    Counsel for Amici




                                           16
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21       Page:
                                                          Page 17     17PageID #: 619
                                                                  of 19




   Amici Constitutional Law Professors:

   Erwin Chemerinsky, Dean and Jesse H. Choper Distinguished Professor of Law,
         University of California, Berkeley, School of Law

   Andrew Geronimo, Director, First Amendment Clinic, Milton A. Kramer Law
        Clinic Center, Case Western Reserve University School of Law

   G.S. Hans, Assistant Clinical Professor of Law, First Amendment Clinic,
         Vanderbilt Law School

   Rodney A. Smolla, Dean and Professor of Law, Delaware Law School of Widener
        University

   Nat Stern, John W. & Ashley E. Frost Professor, Florida State University College
         of Law

   Eugene Volokh, Gary T. Schwartz Professor of Law, UCLA School of Law




                                          17
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21       Page:
                                                          Page 18     18PageID #: 620
                                                                  of 19




                        CERTIFICATE OF COMPLIANCE
         1.    This brief complies with the type-volume limitation of Fed. R. App. P.

   29(a)(5) and Fed. R. App. P. 32(a)(7)(B) because, excluding the parts of the

   document exempted by Fed. R. App. P. 32(f) and 6th Cir. R. 32(b)(1), it contains

   2,511 words.

         2.    This brief complies with the typeface requirements of Fed. R. App. P.

   32(a)(5) and the type style requirements of Fed. R. App. P. 32(a)(6) because this

   brief has been prepared in a proportionally spaced typeface with 14-point Times

   New Roman font.

   Dated: March 18, 2021                      /s/ David J. Carey
                                              David J. Carey
             Case: 20-4252 Document:
Case 5:19-cv-00315-JPB-JPM           37-1 Filed
                           Document 83-1    Filed: 03/18/2021
                                                03/31/21       Page:
                                                          Page 19     19PageID #: 621
                                                                  of 19




                            CERTIFICATE OF SERVICE
         I hereby certify that on March 18, 2021, I electronically filed this brief with

   the Clerk of Court for the United States Court of Appeals for the Sixth Circuit,

   causing notice of such filing to be served upon all parties registered on the CM/ECF

   system.

                                                /s/ David J. Carey
                                                David J. Carey
